DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-3 and 5, 6, 8 and 9 are pending. Claims 4, 7 and 10-18 are canceled. It appears that no new matter has been entered. The Claims have been placed in condition for allowance via cancellation of all previously rejected claims and accordingly the drawing objections to claim 10 is withdrawn, the 35 USC 112 second paragraph rejections to claims 10-18 are withdrawn; the rejections to Claim(s) 10-14 under 35 U.S.C. 102(a)(1) as being anticipated by Jabcon (US 6488050); Claim 15, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Jabcon as applied to claim 10 above, and further in view of Otsuki (US 4513945); Claims 16 and (in the alternative) 17 under 35 U.S.C. 103 as being unpatentable over Jabcon in view of Otsuki as applied to claims 10 and 15 above, and further in view of Herbert (US 8576032) are withdrawn and/or rendered moot. 
Allowable Subject Matter
Claims 1-3, 5, 6, 8 and 9 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  reasons for allowance remain unchanged from the reasons previously indicated in the non final rejection mailed on 10/2/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753